Case 1:20-cv-20355-XXXX Document 1 Entered on FLSD Docket 01/27/2020 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

              Plaintiff,
  v.

  BMB SUNRISE, LLC and CAJUN
  OPERATING COMPANY,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues BMB SUNRISE, LLC and CAJUN

  OPERATING COMPANY, (hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.           At all times material, Defendant, BMB SUNRISE, LLC, owned and operated a
Case 1:20-cv-20355-XXXX Document 1 Entered on FLSD Docket 01/27/2020 Page 2 of 12



  commercial shopping center at 2401 W Sunrise Boulevard, Ft. Lauderdale, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida.

          6.      At all material times Defendant BMB SUNRISE, LLC, was a Florida Limited

  Liability Company with its principal place of business in Ft. Lauderdale, Florida.

          7.      At all material times, Defendant CAJUN OPERATING COMPANY and operated

  a retail business at 2401 W Sunrise Boulevard, Ft. Lauderdale, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Broward County, Florida.

          8.      At all material times Defendant CAJUN OPERATING COMPANY was a Florida

  Limited Liability Company with its principal place of business in Atlanta, Georgia.

          9.      Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Broward County, Florida, Defendant regularly conduct business

  within Broward County, Florida, and because a substantial part(s) of the events or omissions giving

  rise to these claims occurred in Broward County, Florida.

                                    FACTUAL ALLEGATIONS

          10.     Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with

  disabilities.

          11.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses
                                                2
Case 1:20-cv-20355-XXXX Document 1 Entered on FLSD Docket 01/27/2020 Page 3 of 12



  and properties.

         12.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         13.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         14.        Defendants, BMB SUNRISE, LLC and CAJUN OPERATING COMPANY,

  owns, operates and oversees the Commercial Property, its general parking lot and parking spots.

         15.        The subject Commercial Property is open to the public and is located in Ft.

  Lauderdale, Broward County, Florida.

         16.        The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include a visit to the Commercial Property and

  businesses located within the Commercial Property on or about September 5, 2019, and

  encountered multiple violations of the ADA that directly affected his ability to use and enjoy the

  Commercial Property and businesses located therein. He often visits the Commercial Property

  and businesses located within the Commercial Property in order to avail himself of the goods and

  services offered there, and because it is approximately forty-two (42) miles from his residence,

  and is near his friends’ residences as well as other businesses and restaurants he frequents as a

  patron. He plans to return to the Commercial Property and the businesses located within the

  Commercial Property within thirty (30) days of the filing of this Complaint.
                                                 3
Case 1:20-cv-20355-XXXX Document 1 Entered on FLSD Docket 01/27/2020 Page 4 of 12



         17.       Plaintiff is domiciled nearby in the adjacent County and the same state as the

  Commercial Property and the businesses located within the Commercial Property, has regularly

  frequented the Defendants’ Commercial Property and the businesses located within the

  Commercial Property for the intended purposes because of the proximity to his and his friends’

  residences and other businesses that he frequents as a patron, and intends to return to the

  Commercial Property and businesses located within the Commercial Property within thirty (30)

  days from the filing of this Complaint.

         18.       The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         19.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         20.       Defendants, BMB SUNRISE, LLC and CAJUN OPERATING COMPANY, own

  and operate a place of public accommodation as defined by the ADA and the regulations

  implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, BMB SUNRISE, LLC and

  CAJUN OPERATING COMPANY is responsible for complying with the obligations of the ADA.
                                      4
Case 1:20-cv-20355-XXXX Document 1 Entered on FLSD Docket 01/27/2020 Page 5 of 12



  The place of public accommodation that Defendants, BMB SUNRISE, LLC and CAJUN

  OPERATING COMPANY, own and operate the Commercial Property Business located at 2401

  W Sunrise Boulevard, Ft. Lauderdale, Florida.

         21.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property

         22.       and the businesses located within the Commercial Property, including but not

  necessarily limited to the allegations in Paragraph 27 of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses located within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses located therein, not only to avail

  himself of the goods and services available at the Commercial Property, and businesses located

  within the Commercial Property, but to assure himself that the Commercial Property and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         23.       Defendant, BMB SUNRISE, LLC, as landlord and owner of the Commercial

  Property Business, is responsible for all ADA violations listed in Paragraph 27 of this Complaint.

  Defendant CAJUN OPERATING COMPANY, is jointly and severally liable for all the ADA

  violations listed in Paragraph 27 of this Complaint.

         24.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not
                                               5
Case 1:20-cv-20355-XXXX Document 1 Entered on FLSD Docket 01/27/2020 Page 6 of 12



  necessarily limited to the allegations in Paragraph 27 of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         25.       Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.


                                        ADA VIOLATIONS


         26.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 25 above as though fully set forth herein.

         27.       Defendants, BMB SUNRISE, LLC and CAJUN OPERATING COMPANY, have

  discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

  inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

  has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

  Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

  the following:
                                                  6
Case 1:20-cv-20355-XXXX Document 1 Entered on FLSD Docket 01/27/2020 Page 7 of 12



    Common Areas

           A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

           B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff could not traverse through areas of the facility, as the required 36” path is not

       provided. Violation: A continuous path of travel connecting all essential elements of the

       facility is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

       206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

           C. Access to Goods and Services




                                                      7
Case 1:20-cv-20355-XXXX Document 1 Entered on FLSD Docket 01/27/2020 Page 8 of 12



       1. There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

              D. Public Restrooms

  i.      The Plaintiff could not enter the restroom without assistance, as the required maneuvering

          clearance is not provided on the push side due to tables. There is a lack of maintenance.

          Violation: The restroom door does not provide the required latch side clearance violating 28

          CFR 36.211, Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff had difficulty using the locking mechanism on the restroom door without

          assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

          hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

          309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.      The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

          and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating

          Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

iv.       The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

          required length. Violation: The grab bars do not comply with the requirements prescribed in

          Section 4.16.4 and Figure 29 of the ADAAG and Section 604.5.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 v.       The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the
                                                    8
Case 1:20-cv-20355-XXXX Document 1 Entered on FLSD Docket 01/27/2020 Page 9 of 12



         requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

         the 2010 ADA Standards, whose resolution is readily achievable.

vi.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

                                   RELIEF SOUGHT AND THE BASIS

             28.       The discriminatory violations described in Paragraph 27 are not an exclusive list

      of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

      public accommodation in order to photograph and measure all of the discriminatory acts violating

      the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

      requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

      presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

      enjoyment of the Commercial Business and businesses located within the Commercial Property;

      Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

      notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

      necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

      to Federal Rule of Civil Procedure 34.

             29.       The individual Plaintiff, and all other individuals similarly situated, have been

      denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

      privileges, benefits, programs and activities offered by Defendant, Defendants’ buildings,

      businesses and facilities; and has otherwise been discriminated against and damaged by the

      Defendants because of the Defendants’ ADA violations as set forth above. The individual
                                               9
Case 1:20-cv-20355-XXXX Document 1 Entered on FLSD Docket 01/27/2020 Page 10 of 12



   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          30.          Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          31.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          32.          A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such
                                               10
Case 1:20-cv-20355-XXXX Document 1 Entered on FLSD Docket 01/27/2020 Page 11 of 12



   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          33.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.

          34.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate its

   businesses, located at and/or within the commercial property located at 2401 W Sunrise Boulevard,

   Ft. Lauderdale, Florida, the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or
                                             11
Case 1:20-cv-20355-XXXX Document 1 Entered on FLSD Docket 01/27/2020 Page 12 of 12



   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: January 27, 2020
                                                 GARCIA-MENOCAL & PEREZ, P.L.

                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451




                                                   12
